DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive; additionally in view of the new claims and amended claims the arguments presented are moot. 
The arguments, not moot, concern the Figures; Fig.2A has two leader pointing to a rectangular box (42, 46), Figures 2B & 3 have a singular leader pointing to rectangular box (42).  The Office does not understand how a singular object can be two different items, as argued by the Applicant.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference characters "42” and "46" have both been used to designate a “regulator”, but they are subcomponents of the regulator and so the drawings should reflect that by including an arrow leader for “42” and graphically representing “46”    corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Allowable Subject Matter
Claims 2, 8-9, 12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 8, 12, and 18 disclose a method of evaluating the local pressure difference between two different thresholds; not disclosed in the prior art.
Claims 9 and 19 depend off of claims 8 and 18, respectively, and so would be allowed because they depend from allowable claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 11, 15-17, and 20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Lindgren (US 2004/0153280).
Regarding claim 1,  Lindgren discloses a thermal server plant arranged to be connected to a thermal energy circuit comprising a hot conduit (3i, Figure 1b) configured to allow heat transfer liquid of a first temperature to flow therethrough, and a cold conduit (3u,[0030]) configured to allow heat transfer liquid of a second temperature to 
Regarding claim 3, Lindgren discloses the thermal server plant according to claim 1, wherein the heat exchanger (1) is configured to cool heat transfer liquid from the hot conduit with a predetermined differential cooling temperature or to heat transfer liquid from the cold conduit with a predetermined differential heating temperature ([0061]).
Regarding claim 6, Lindgren, discloses the  thermal server plant according to claim 1, wherein the pressure difference determining device (6) comprises a hot conduit pressure determining unit and a cold conduit pressure determining unit, wherein the hot conduit pressure determining unit is arranged to be connected to the hot conduit for measuring the hot conduit local pressure, and wherein the cold conduit pressure determining unit is arranged to be connected to the cold conduit for measuring the cold conduit local pressure (6, Figure 1b,[0034]). 
Regarding claim 7, Lindgren discloses the thermal server plant according to claim 6, wherein the hot conduit pressure determining unit (6, Figure 1b) is connected to the hot conduit (3i) in the vicinity to where the balancing device (11) is connected to the hot conduit, and wherein the cold conduit pressure determining unit (6) is connected to the cold conduit (3u) in the vicinity to where the balancing device is connected to the cold conduit. 
Regarding claim 11, Lindgren discloses a  method for controlling thermal energy of a thermal energy circuit comprising a hot conduit (3i, Figure 1b)  configured to allow heat transfer liquid of a first temperature to flow therethrough, and a cold conduit (3u) configured to allow heat transfer liquid of a second temperature to flow therethrough, the second temperature is lower than the first temperature, the method comprising: determining a local pressure difference, Δp local,, between a hot conduit local pressure, ph, of heat transfer liquid of the hot conduit and a cold conduit local pressure, pc, of heat transfer liquid of the cold conduit, Δp local  = ph- pc  (via 6) based on the local pressure difference, a flow direction of heat transfer liquid between the hot and cold conduits ([0021]), thereby selectively allowing either heat transfer liquid to flow from the hot 
Regarding claim 15, Lindgren discloses a  thermal server plant arranged to be connected to a thermal energy circuit comprising a hot conduit (3i, Figure 1b) configured to allow liquid of a first temperature to flow therethrough, and a cold conduit (3u) configured to allow liquid of a second temperature to flow therethrough, the second temperature being lower than the first temperature, the thermal server plant comprising: a balancing device including a heat exchanger (1) configured to alter a temperature of liquid flowing through the balancing device by either cooling heat transfer liquid from the hot conduit or heating liquid from the cold conduit; and a regulator (11, i.e. pump) configured to regulate a flow of liquid between the hot conduit and the cold conduit through the balancing device, wherein the balancing device is configured to be connected to the hot conduit and the cold conduit and selectively either: allow liquid to flow from the hot conduit into the cold conduit via the regulator and heat exchanger; or allow liquid to flow from the cold conduit to the hot conduit via the regulator and heat exchanger([0021]); a differential pressure regulator (6) configured to difference, Δp local, between a hot conduit local pressure, ph, of heat transfer liquid of the hot conduit and a cold conduit local pressure, pc, of heat transfer liquid of the cold conduit, Δp local  
Regarding claim 16, Lindgren discloses the thermal server plant of claim 15, wherein the differential pressure regulator (11, Figure 1b) is integrated into the regulator. As a clarification they are “integrated” as in they work together in a system.
Regarding claim 17, Lindgren discloses the thermal server plant of claim 15, wherein the differential pressure regulator (11)  includes a hot conduit pressure determining unit and a cold conduit pressure determining unit, wherein the hot conduit pressure determining unit is arranged to be connected to the hot conduit for measuring the hot conduit local pressure, and wherein the cold conduit pressure determining unit is arranged to be connected to the cold conduit for measuring the cold conduit local pressure (6, Figure 1b).
Regarding claim 20, Lindgren discloses the thermal server plant of claim 15, wherein the balancing device (11, Figure 1b, only one flow path) does not allow for the liquid to simultaneously flow from the hot conduit into the cold conduit and from the cold conduit to the hot conduit.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (US 2004/0153280) and Vaughan et al. (US 2012/0279681).
Regarding claim 4, Lindgren discloses the thermal server plant according to claim 1, but does not disclose that the temperature difference between the first and second temperatures is in the range of 5-16.degree C.
However, Vaughan discloses a district energy sharing system (Abstract) wherein the temperature difference between the first and second temperatures is in the range of 5-16.degree C ([0032]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the Applicant’s invention to operate a district energy system in the aforementioned temperature range in order to maximize thermal efficiency.
Regarding claim 5, Lindgren, as modified, discloses the thermal server plant according to claim 3, wherein the predetermined differential cooling temperature is in the range of 5-16.degree. C., and wherein the predetermined differential heating temperature is within the range of 5-16.degree C ([0032]).
Regarding claim 10, Lindgren, discloses the thermal plant of claim 1, but not a thermal energy accumulator external from the thermal energy circuit, wherein the heat exchanger is connected to the thermal energy accumulator, wherein the heat exchanger is configured to extract thermal energy from the thermal energy accumulator upon heating of heat transfer liquid, and wherein the heat exchanger is configured to deposit thermal energy to the thermal energy accumulator upon cooling of heat transfer liquid.
However, Vaughan discloses a district energy sharing system (Abstract) wherein the heat exchanger is connected to the thermal energy accumulator ([0060]), wherein the heat exchanger is configured to extract thermal energy from the thermal energy accumulator upon heating of heat transfer liquid, and wherein the heat exchanger is 
Regarding claim 13, Lindgren, discloses thee method of claim 11, wherein the act of cooling heat transfer liquid by the heat exchanger comprises cooling heat transfer liquid with a predetermined differential cooling temperature ([0096]), but does not disclose a temperature variance.
However, Vaughan discloses a district energy sharing system (Abstract) wherein the predetermined differential cooling temperature is in the range of 5-16.degree C, and wherein the act of heating heat transfer liquid by the heat exchanger comprises heating heat transfer liquid with a predetermined differential heating temperature, wherein the predetermined differential heating temperature is in the range of 5-16.degree. C ([0032]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the Applicant’s invention to operate a district energy system in the aforementioned temperature range in order to maximize thermal efficiency.
Regarding claim 14, Lindgren, as modified, discloses the  method of claim 11, wherein the act of cooling heat transfer liquid by the heat exchanger comprises depositing thermal energy to a thermal energy accumulator ([0060], and wherein the act of heating heat transfer liquid by the heat exchanger comprises extracting thermal energy from the thermal energy accumulator (Figures 5a-i).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746